DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claim 33 directed to a method of manufacturing organic electronic device of claim 18 non-elected without traverse.  See applicant’s amendment submitted on November 15, 2019. Accordingly, claim 33 has been cancelled.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 33: cancel





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 18 and 20-31 are allowed. 

The closest prior art to claim 18 is Fujita et al. (US 2011/0105637 A1) and Kageyama (US 2012/0283375 A1).

Fujita teaches an adhesive composition (“adhesive”) for use in encapsulation of electronic devices (0001).  Further, as an electronic device, Fujita discloses organic electroluminescent device 200 (organic electronic device) comprising a stacked body 205 disposed on a substrate 201.  The stacked body is encapsulated with adhesive encapsulating layer 206 and optional components 207 and 208.  Further, the stacked body comprises anode 202, light emitting unit 203 (organic electronic element formed on the substrate 201), and cathode 204 (Figure 2, 0069, 007).   Fujita discloses that the light emitting unit contains at least an organic light emitting layer (0069).   

As to claim 18, Fujita does not disclose a side encapsulation layer formed on the peripheral portion of the entire-encapsulation layer to sandwich the entire-encapsulation layer. Further, Fujita is silent as to disclosing an adhesive composition layer comprising a heat curable resin.  Moreover, Fujita is silent as to disclosing an adhesive composition satisfying General Equation 1. 

Kageyama discloses resin compositions that can be used for sealing OLED device (0003).  The resin compositions of Kageyama comprises (A) a Polyisobutylene resin, (B) a polyisoprene resin and/or a Polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, (C) a tackifier resin, and (D) an epoxy resin (heat curable resin) (0020-0025).

Kageyama does not disclose an entire-encapsulation layer in direct contact with the top and the side surfaces of the organic electronic element.  Further, Kageyama does not disclose a side encapsulation layer formed on the peripheral portion of the entire-encapsulation layer to sandwich the entire-encapsulation layer.  Moreover, Kageyama does not explicitly disclose an adhesive composition satisfying General Equation 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Response to Arguments

Applicant's arguments filed on March 3, 2021 have been fully considered.

Support for claim 18 amendment can be found in Figure 1 and paragraph 0068 of US Patent Application Publication 20190322907 A1 of the present application. 

In view of applicant’s amendment, the objection to claim 18 is withdrawn. 

In view of applicant’s amendment, the 35 USC 112(b) rejection is withdrawn. 

In view of applicant’s amendment and the examiner’s reasons for allowance, the 35 USC 103 rejection of Claims 18 and 20-31 as being unpatentable over Fujita et al. (US 2011/0105637 A1) in view of Kageyama (US 2012/0283375 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonik is withdrawn. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
May 25, 2021